



Exhibit 10.3


EXECUTION VERSION
AMENDMENT NO. 16 TO CREDIT AGREEMENT
AMENDMENT NO. 16 TO CREDIT AGREEMENT, dated as of June 29, 2018 (“Amendment No.
16”), by and among TRANSUNION INTERMEDIATE HOLDINGS, INC. (f/k/a TRANSUNION
CORP.), a Delaware corporation (“Holdings”), TRANS UNION LLC, a Delaware limited
liability company (the “Borrower”), the Guarantors, DEUTSCHE BANK SECURITIES
INC. (“DBSI”), RBC CAPITAL MARKETS1 (“RBCCM”), MERRILL LYNCH, PIERCE, FENNER &
SMITH INCORPORATED (“MLPFS”) and CAPITAL ONE, N.A. (“Capital One”), as joint
lead arrangers (in such capacity, collectively, the “Amendment No. 16 Lead
Arrangers”), DEUTSCHE BANK AG NEW YORK BRANCH (“DBNY”), as administrative agent
(in such capacity, the “Administrative Agent”) and collateral agent (in such
capacity, the “Collateral Agent”) and each of the lenders party hereto with a
2018 Additional Incremental Term B-4 Commitment (each, a “2018 Additional
Incremental Term B-4 Lender”). Unless otherwise indicated, all capitalized terms
used herein but not otherwise defined herein shall have the same meanings as
specified in the Credit Agreement (as defined below).
WITNESSETH:
WHEREAS, Holdings, the Borrower, the Administrative Agent, the Guarantors party
thereto from time to time and each Lender from time to time party thereto have
previously entered into an Amendment No. 1 to Credit Agreement, dated as of
February 10, 2011, which amended and restated that certain Credit Agreement,
dated as of June 15, 2010, by and among Holdings, the Borrower, the
Administrative Agent, the Guarantors from time to time party thereto and the
lenders from time to time party thereto (as further amended, amended and
restated, supplemented and/or otherwise modified through, but not including, the
date hereof, including pursuant to Amendment No. 2, dated as of February 27,
2012, Amendment No. 3, dated as of April 17, 2012, Amendment No. 4, dated as of
February 5, 2013, Amendment No. 5, dated as of November 22, 2013, Amendment No.
6, dated as of December 16, 2013, Amendment No. 7, dated as of April 9, 2014,
Amendment No. 8, dated as of June 2, 2015, Amendment No. 9, dated as of June 30,
2015, Amendment No. 10, dated as of March 31, 2016, Amendment No. 11, dated as
of May 31, 2016, Amendment No. 12, dated as of January 31, 2017, Amendment No.
13, dated as of August 9, 2017, Amendment No. 14, dated as of May 2, 2018 and
Amendment No. 15, dated as of June 19, 2018, collectively, the “Credit
Agreement”);
WHEREAS, pursuant to and in accordance with the terms of that certain second
amended and restated commitment letter, dated May 24, 2018, (the “Commitment
Letter”) among the Borrower and the Commitment Parties (as defined in the
Commitment Letter) party thereto, and Section 2.14 of the Credit Agreement, the
Borrower has obtained commitments (each, an “2018 Additional Incremental Term
B-4 Commitment”) to provide 2018 Additional Incremental Term B-4 Loans (as
defined below) in an aggregate principal amount of $400,000,000;
WHEREAS, the proceeds of the 2018 Additional Incremental Term B-4 Loans incurred
pursuant to Amendment No. 16 shall be applied by the Borrower (i) to finance the
acquisition of iovation, Inc., a Delaware corporation (the “Fire Target”), from
the equity holders thereof (collectively, the “Fire Sellers”) (the “Fire
Acquisition”) pursuant to that certain Agreement and Plan of Merger, dated as of
May 17, 2018, by and among the Borrower, Fire MergerSub, Inc., the Fire Target
and the Fire Sellers, (ii) to repay certain outstanding debt of the Fire Target
(the “Fire Refinancing”), (iii) to repay certain outstanding revolving


1 RBC Capital Markets is a brand name for the capital markets businesses of
Royal Bank of Canada and its affiliates.


AMERICAS 94983518
 
 




--------------------------------------------------------------------------------





loans under the Credit Agreement (the “Revolving Loan Prepayment”) and (iv) to
pay fees and expenses incurred in connection with the Fire Acquisition (the
transactions set forth in immediately preceding clauses (i) through (iv),
collectively, the “Transactions”);
WHEREAS, subject to the terms and conditions set forth in Section 2.14 of the
Credit Agreement and Section 3 hereof, each 2018 Additional Incremental Term B-4
Lender hereby severally agrees to provide a 2018 Additional Incremental Term B-4
Commitment in the amount set forth opposite its name on Exhibit I attached
hereto;
WHEREAS, the Borrower has appointed DBSI, RBCCM, MLPFS and Capital One and DBSI,
RBCCM, MLPFS and Capital One have agreed, to act as joint lead arrangers and
joint book running managers with respect to this Amendment No. 16 and the 2018
Additional Incremental Term B-4 Loans provided for hereunder; and
NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the sufficiency and receipt of all of which are hereby
acknowledged, the parties hereto hereby agree as follows:
SECTION 1. Terms of the 2018 Additional Incremental Term B-4 Loans.
(a)Each 2018 Additional Incremental Term B-4 Lender, the Borrower and the
Administrative Agent acknowledge and agree that the 2018 Additional Incremental
Term B-4 Commitments provided pursuant to this Amendment No. 16 shall constitute
Term Commitments of such 2018 Additional Incremental Term B-4 Lenders under the
Credit Agreement.
(b)Subject to the satisfaction of the conditions set forth in Section 3 hereof,
on the Amendment No. 16 Effective Date, each 2018 Additional Incremental Term
B-4 Lender party hereto shall make a loan in respect of its 2018 Additional
Incremental Term B-4 Commitment (collectively, “2018 Additional Incremental Term
B-4 Loans”) to the Borrower, which shall be added to and constitute a part of
the Class of existing 2018 Incremental Term B-4 Loans under the Credit Agreement
(the “Existing 2018 Incremental Term B-4 Loans”) prior to giving effect to this
Amendment No. 16.
(c)Notwithstanding anything to the contrary contained elsewhere in the Credit
Agreement, (A) each Borrowing of Existing 2018 Incremental Term B-4 Loans
maintained as LIBOR Loans (each an “Existing 2018 Incremental Term B-4
Borrowing”) shall upon the occurrence of the Amendment No. 16 Effective Date
continue to remain outstanding and (b) the 2018 Additional Incremental Term B-4
Loans shall initially be incurred pursuant to a single Borrowing of LIBOR Loans
which shall be added to (and thereafter be deemed to constitute a part of) each
outstanding Existing 2018 Incremental Term B-4 Loan Borrowing on a pro rata
basis, with such new Borrowing to be subject to (x) the same Interest Period
applicable to each Existing 2018 Incremental Term B-4 Loan Borrowing to which it
is added and (y) the same LIBOR Rate applicable to the Existing 2018 Incremental
Term B-4 Loan Borrowing to which it is added. 
(d)The Applicable Rate applicable to the 2018 Additional Incremental Term B-4
Loans shall be the same as currently provided to be applicable to the Existing
2018 Incremental Term B-4 Loans.
(e)The 2018 Additional Incremental Term B-4 Loans shall (a) be incurred on the
Amendment No. 16 Effective Date, (b) rank pari passu in right of payment and
pari passu in right of security with the Revolving Credit Loans, the 2017
Replacement Term B-3 Loans, the Existing 2018 Incremental Term B-4




AMERICAS 94983518
 
 




--------------------------------------------------------------------------------





Loans and the 2017 Replacement Term A-2 Loans and (c) be treated the same in all
respects as the Existing 2018 Incremental Term B-4 Loans except as otherwise set
forth herein.
(f)The proceeds of the 2018 Additional Incremental Term B-4 Loans incurred
pursuant to Amendment No. 16 shall on the Amendment No. 16 Effective Date be
applied substantially simultaneously to finance the Transactions, including the
consummation of the Fire Acquisition and the Fire Refinancing.
SECTION 2. Amendments to the Credit Agreement. Subject to the satisfaction (or
waiver) of the conditions set forth in Section 3 hereof, the Credit Agreement is
hereby amended as follows:
(a)Section 1.01 of the Credit Agreement is amended by adding in the appropriate
alphabetical order the following definitions:
“Amendment No. 16” means Amendment No. 16 to this Agreement, dated as of June
29, 2018, among Holdings, the Borrower, the other Loan Parties, DBNY, as the
Administrative Agent and the 2018 Additional Incremental Term B-4 Lenders party
thereto.
“Amendment No. 16 Effective Date” means the date of the effectiveness of
Amendment No. 16 in accordance with Section 3 thereof.
“2018 Additional Incremental Term B-4 Loans” means the 2018 Additional
Incremental B-4 Term Loans in an aggregate principal amount of $400,000,000
provided to the Borrower on the Amendment No. 16 Effective Date pursuant to the
terms of Amendment No. 16.
“2018 Additional Incremental Term B-4 Commitment” means, for each 2018
Additional Incremental Term B-4 Lender, the amount set forth opposite its name
on Exhibit I of Amendment No. 16.
“2018 Additional Incremental Term B-4 Lender” means each Lender or Additional
Lender party to Amendment No. 16.
(b)Section 1.01 of the Credit Agreement is hereby further amended by (i)
inserting the following text “2018 Additional Incremental Term B-4 Loans”
immediately after the text “2018 Incremental Term B-4 Commitments,” and
immediately before the text “Refinancing Term Commitments”, (ii) inserting the
following text “2018 Additional Incremental Term B-4 Loans” immediately after
the text “2018 Incremental Term B-4 Loans,” and immediately before the text
“Refinancing Term Commitments”, in each case, in the definition of “Class”.
(c)Section 1.01 of the Credit Agreement is hereby further amended by replacing
the “and” immediately before clause (c) with “,” and adding new clause (e) to
the end of the definition of “Term Commitment” as follows:
“(e) with respect to each 2018 Additional Incremental Term B-4 Lender on the
Amendment No. 16 Effective Date, its respective 2018 Additional Incremental Term
B-4 Commitment.”
(d)Section 1.01 of the Credit Agreement is hereby further amended by amending
and restating the definition of “Term Loan” in its entirety with the following:
“Term Loan” means (a) prior to the Amendment No. 16 Effective Date, 2017
Replacement Term B-3 Loans, 2017 Replacement Term A-2 Loans, the 2018
Incremental Term B-4 Loans, the 2018




AMERICAS 94983518
 
 




--------------------------------------------------------------------------------





Incremental Term A-2 Loans, as the context may require; and (b) on or after the
Amendment No. 16 Effective Date, (i) the 2017 Replacement Term B-3 Loans, (ii)
the 2017 Replacement Term A-2 Loans, (iii) the 2018 Incremental Term B-4 Loans,
(iv) the 2018 Additional Incremental Term B-4 Loans, (v) the 2018 Incremental
Term A-2 Loans and (vi) Extended Term Loans, Incremental Term Loans, Refinancing
Term Loans or Replacement Term Loans, as the context may require.
(e)Section 2.01(a) of the Credit Agreement is hereby amended by inserting the
following new clause:
“(ix)     2018 Additional Incremental Term B-4 Loans. Subject to the terms and
conditions set forth in Amendment No. 16, each of the 2018 Additional
Incremental Term B-4 Lenders severally, and not jointly with the other 2018
Additional Incremental Term B-4 Lenders, agrees to make to the Borrower on the
Amendment No. 16 Effective Date a 2018 Additional Incremental Term B-4 Loan
denominated in Dollars in a principal amount equal to such 2018 Additional
Incremental Term B-4 Lender’s 2018 Additional Incremental Term B-4 Commitment.
Amounts borrowed under this Section 2.01(a)(ix) pursuant to Amendment No. 16 and
repaid or prepaid may not be reborrowed. 2016 Additional Incremental Term B-4
Loans may be Base Rate Loans or LIBOR Loans, as further provided herein.”
(f)Section 2.06(b) of the Credit Agreement is hereby amended and restated in
full as follows:
“(b) Mandatory. The 2017 Replacement Term B-3 Loan Commitment of each 2017
Replacement Term B-3 Lender shall terminate in its entirety on the Amendment No.
13 Effective Date (after giving effect to the increase of the 2017 Replacement
Term B-3 Loans on such date). The 2017 Replacement Term A-2 Loan Commitment of
each 2017 Replacement Term A-2 Lender shall automatically terminate in its
entirety on the Amendment No. 13 Effective Date (after giving effect to the
incurrence of the 2017 Replacement Term A-2 Loans on such date). The 2018
Incremental Term B-4 Loan Commitment of each 2018 Incremental Term B-4 Lender
shall terminate in its entirety on the Amendment No. 15 Effective Date (after
giving effect to the incurrence of the 2018 Incremental Term B-4 Loans on such
date). The 2018 Incremental Term A-2 Loan Commitment of each 2018 Incremental
Term A-2 Lender shall terminate in its entirety on the Amendment No. 15
Effective Date (after giving effect to the incurrence of the 2018 Incremental
Term A-2 Loans on such date). The 2018 Additional Incremental Term B-4 Loan
Commitment of each 2018 Additional Incremental Term B-4 Lender shall terminate
in its entirety on the Amendment No. 16 Effective Date (after giving effect to
the incurrence of the 2018 Additional Incremental Term B-4 Loans on such date).
The Revolving Credit Commitment (other than any Extended Revolving Credit
Commitment) of each Revolving Credit Lender shall automatically and permanently
terminate on the Revolving Credit Maturity Date. On the respective Maturity Date
applicable thereto, the Extended Revolving Credit Commitment of each Extending
Revolving Credit Lender shall automatically and permanently terminate.
SECTION 3. Conditions of Effectiveness of the 2018 Additional Incremental Term
B-4 Loans and Related Amendments to the Credit Agreement. The 2018 Additional
Incremental Term B-4 Loans and related amendments to the Credit Agreement shall
become effective as to each signatory hereto as of the Amendment No. 16
Effective Date on which the following conditions shall have been satisfied (or
waived):
(a)The Fire Acquisition shall have been consummated, or substantially
simultaneously with the initial borrowings of the 2018 Additional Incremental
Term B-4 Loans shall be consummated, in all




AMERICAS 94983518
 
 




--------------------------------------------------------------------------------





material respects in accordance with the terms of the Fire Acquisition Agreement
after giving effect to any modifications, amendments, consents or waivers by the
Borrower thereto, other than those modifications, amendments, consents or
waivers that are not materially adverse to the interests of the Lenders or the
Commitment Parties in their capacities as such, unless consented to in writing
by the Lead Arrangers (such consent not to be unreasonably withheld, delayed or
conditioned).
(b)Since the date of the Fire Acquisition Agreement, there shall not have
occurred and be continuing a Company Material Adverse Effect (as defined in the
Fire Acquisition Agreement as in effect on May 24, 2018).
(c)Subject in all respects to the Limited Conditionality Provisions (as defined
in the Commitment Letter), all documents and instruments required to create and
perfect the Administrative Agent’s security interest in the Collateral acquired
in the Fire Acquisition shall have been executed and delivered and, if
applicable, be in proper form for filing.
(d)Immediately after giving effect to the incurrence of the 2018 Additional
Incremental Term B-4 Loans and the consummation of the Fire Acquisition, (i) at
the time elected by the Borrower pursuant to the LCT Election delivered to the
Administrative Agent (x) no Default or Event of Default exists and (y) the
Borrower is in compliance with the covenant set forth in Section 7.11 of the
Credit Agreement as determined on a Pro Forma Basis and (ii) on the Amendment
No. 16 Effective Date, no Event of Default pursuant to Section 8.01(a), (f) or
(g) of the Credit Agreement exists;
(e)(i) Each of the representations and warranties made by, or with respect to,
the Fire Target and its subsidiaries in the Fire Acquisition Agreement as are
material to the interests of the 2018 Incremental Term Lenders (in their
capacities as such), but only to the extent that the Borrower has the right
(taking into account any applicable cure provisions) to terminate its
obligations under the Fire Acquisition Agreement or decline to consummate the
Fire Acquisition (in each case, in accordance with the terms thereof) as a
result of a breach of such representations in the Fire Acquisition Agreement (to
such extent, the “Specified Acquisition Agreement Representations”) and (ii) the
Specified Representations (as defined below) are true and correct in all
material respects on the Amendment No. 16 Effective Date, both before and after
giving effect to this Amendment No. 16, with the same effect as though such
representations and warranties had been made on and as of the Amendment No. 16
Effective Date (it being understood and agreed that (x) any representation or
warranty which by its terms is made as of a specified date shall be required to
be true and correct in all material respects only as of such specified date and
(y) any representation or warranty that is qualified as to “materiality,”
“Material Adverse Effect” or similar language shall be true and correct in all
respects on such date) (it being understood and agreed that “Specified
Representations” means those representations and warranties applicable to the
Loan Parties set forth in Sections 5.01(a), 5.01(b)(ii), 5.01(c), 5.02(a),
5.02(b)(i), 5.04, 5.12, 5.16, 5.17 and 5.18 of the Credit Agreement);
(f)Holdings, the Borrower, the Guarantors, the Administrative Agent and the 2018
Additional Incremental Term B-4 Lenders, shall have signed a counterpart hereof
(whether the same or different counterparts) and shall have delivered (including
by way of facsimile transmission or electronic transmission) the same to the
Administrative Agent (or its counsel);
(g)the Borrower shall have paid, by wire transfer of immediately available
funds, all fees and reasonable out-of-pocket expenses (including the reasonable
fees and expenses of White & Case LLP) to the extent invoiced at least three
days prior to the Amendment No. 16 Effective Date, incurred by the
Administrative Agent in connection with the preparation, negotiation and
execution of this Amendment No. 16 and required to be paid in connection with
this Amendment No. 16 pursuant to Section 10.04 of the Credit Agreement and that
certain second amended and restated fee letter, dated May 24, 2018, by and among
the Borrower and the Commitment Parties (the “Fee Letter”);




AMERICAS 94983518
 
 




--------------------------------------------------------------------------------





(h)the Administrative Agent shall have received (i) a copy of the certificate or
articles of incorporation or organization, including all amendments thereto, of
the Borrower, certified, if applicable, as of a recent date by the Secretary of
State of the state of such Loan Party’s organization, and a certificate as to
the good standing of such Loan Party as of a recent date, from such Secretary of
State, and (ii) a certificate of the Secretary or Assistant Secretary of the
Borrower dated the Amendment No. 16 Effective Date and certifying (A) that
attached thereto is a true and complete copy of the by-laws or operating (or
limited liability company) agreement of such Loan Party as in effect on the
Amendment No. 16 Effective Date or, as applicable, that the by-laws or operating
(or limited liability company) agreement of such Loan Party have not been
modified, rescinded or amended since the Amendment No. 13 Effective Date (or
such later date as have been provided to the Administrative Agent), (B) that
attached thereto is a true and complete copy of resolutions duly adopted by the
board of directors (or equivalent governing body) of such Loan Party authorizing
the execution, delivery and performance of Amendment No. 16 and the borrowings
hereunder, and that such resolutions have not been modified, rescinded or
amended and are in full force and effect, (C) that the certificate or articles
of incorporation or organization of the Borrower have not been amended since the
date of the last amendment thereto shown on the certificate of good standing
furnished pursuant to clause (i) above, and (D) as to the incumbency and
specimen signature of each officer executing Amendment No. 16 on behalf of the
Borrower and countersigned by another officer as to the incumbency and specimen
signature of the Secretary or Assistant Secretary executing the certificate
pursuant to clause (ii) above;
(i)the Administrative Agent shall have received a certificate of a Responsible
Officer of the Borrower, certifying that the conditions set forth in clauses
(d)(ii) and (e) of this Section 3 have been satisfied (it being understood that
any LCT Election made by the Borrower and delivered prior to the date hereof
shall satisfy the requirements of this clause (i) with respect to clause (d) of
this Section 3);
(j)the Administrative Agent shall have received a duly completed Committed Loan
Notice from the Borrower with respect to the 2018 Additional Incremental Term
B-4 Loans;
(k)the Administrative Agent shall have received a certificate, dated the
Amendment No. 16 Effective Date and signed by a financial officer of the
Borrower, certifying that Holdings and its Subsidiaries and the Borrower and its
Subsidiaries, in each case on a consolidated basis after giving effect to the
2018 Additional Incremental Term B-4 Loans on the Amendment No. 16 Effective
Date, are Solvent as of the Amendment No. 16 Effective Date;
(l)the Administrative Agent shall have received a Guarantor Consent and
Reaffirmation, substantially in the form attached hereto as Annex A, duly
executed and delivered by each Guarantor (the terms of which are hereby
incorporated by reference herein);
(m)the Administrative Agent shall have received from each of (i) Simpson Thacher
& Bartlett LLP, special counsel to the Borrower, (ii) Nelson Mullins Riley &
Scarborough LLP, local counsel to the Loan Party organized under the laws of the
state of Georgia, and (iii) Arnold Gallagher P.C., local counsel to the Loan
Party organized under the laws of the state of Oregon, an opinion addressed to
the Administrative Agent, the Collateral Agent and the 2018 Additional
Incremental Term B-4 Lenders and dated the Amendment No. 16 Effective Date,
which opinions shall be in form and substance reasonably satisfactory to the
Administrative Agent;
(n)the Administrative Agent shall have received a Note executed by the Borrower
in favor of each 2018 Additional Incremental Term B-4 Lender that has requested
a Note at least 3 Business Days prior to the Amendment No. 16 Effective Date;
(o)the Administrative Agent shall have received evidence of the payoff for the
Fire Refinancing and evidence of customary UCC-3 termination filings with
respect thereto;




AMERICAS 94983518
 
 




--------------------------------------------------------------------------------





(p)the Amendment No. 16 Lead Arrangers shall have received (i) audited
consolidated balance sheets and the related audited statements of operations,
stockholder’s equity and cash flows of the Borrower and its subsidiaries for the
two most recently completed fiscal years ended at least 90 days before the
Amendment No. 16 Effective Date and (ii) unaudited consolidated balance sheets
and the related unaudited statements of operations and cash flows of the
Borrower and its subsidiaries for any subsequent fiscal quarter ending at least
60 days prior to the Amendment No. 16 Effective Date and the portion of the
fiscal year through the end of such quarter;
(q)the Administrative Agent shall have received at least three (3) Business Days
prior to the Amendment No. 16 Effective Date all documentation and other
information about the Borrower reasonably requested in writing by it at least
ten (10) Business Days prior to the Amendment No. 16 Effective Date that the
Administrative Agent and the Lead Arrangers reasonably determined are required
by United States regulatory authorities under the applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation the USA Patriot Act;
(r)the Borrower shall have paid to the Administrative Agent, for the ratable
benefit of each of the 2018 Additional Incremental Term B-4 Lenders, on the
Amendment No. 16 Effective Date (after giving effect to Amendment No. 16) an
upfront fee in an amount equal to 0.25% of the aggregate principal amount of
such 2018 Incremental Term B-4 Lender’s 2018 Incremental Term B-4 Commitments on
the Amendment No. 16 Effective Date; provided that such upfront fee may be
structured as original issue discount at the option of the Amendment No. 16 Lead
Arrangers; and
(s)to the extent the Borrower qualifies as a “legal entity customer” under the
Beneficial Ownership Regulation, the Borrower shall deliver to each 2018
Additional Incremental Term B-4 Lender that so requests (which request is made
through the Administrative Agent), a Beneficial Ownership Certification in
relation to the Borrower; provided that the Administrative Agent has provided
the Borrower a list of each such Lender and its electronic delivery requirements
at least three Business Days prior to the Amendment No. 16 Effective Date (it
being agreed that, upon the execution and delivery by such Lender of its
signature page to this Amendment No. 16, the condition set forth in this clause
shall be deemed to be satisfied with respect to such Lender).
For the purpose of this clause (s):
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation; and
“Beneficial Ownership Regulation” means 31 CFR § 1010.230.
SECTION 4. Representations and Warranties. Holdings, the Borrower and each of
the other Loan Parties represent and warrant as follows as of the date hereof:
(a)The execution, delivery and performance by each Loan Party to this Amendment
No. 16 are within such Loan Party’s corporate or other powers and have been duly
authorized by all necessary corporate or other organizational action. Neither
the execution, delivery nor performance by each Loan Party of this Amendment No.
16 will (i) contravene the terms of such Person’s Organization Documents; (ii)
conflict with or result in any breach or contravention of, or the creation of
any Lien (other than Permitted Liens) under (x) any Contractual Obligation to
which such Person is a party or by which it or any of its properties of such
Person or any of its Restricted Subsidiaries is bound or by which it may be
subject or (y) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (iii) violate any applicable material Law, in each case, except to the extent




AMERICAS 94983518
 
 




--------------------------------------------------------------------------------





that any such violation, conflict, breach, contravention or payment could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
(b)This Amendment No. 16 has been duly executed and delivered by each Loan Party
that is a party hereto and constitutes a legal, valid and binding obligation of
each Loan Party that is a party hereto or thereto, enforceable against such Loan
Party in accordance with its terms, except as such enforceability may be limited
by Debtor Relief Laws and by general principles of equity.
(c)Immediately after giving effect to the incurrence of the 2018 Additional
Incremental Term B-4 Loans and the consummation of the Fire Acquisition, (i) at
the time elected by the Borrower pursuant to the LCT Election delivered to the
Administrative Agent (x) no Default or Event of Default exists and (y) the
Borrower is in compliance with the covenant set forth in Section 7.11 of the
Credit Agreement as determined on a Pro Forma Basis and (ii) on the Amendment
No. 16 Effective Date, no Event of Default pursuant to Section 8.01(a), (f) or
(g) of the Credit Agreement exists.
(d)Each of the representations and warranties of Holdings, the Borrower and each
other Loan Party contained in Article V of the Credit Agreement or any other
Loan Document immediately before and after giving effect to each and all parts
of this Amendment No. 16 is true and correct in all material respects on and as
of the date hereof; provided that, (i) to the extent that such representations
and warranties specifically refer to an earlier date, they are true and correct
in all material respects as of such earlier date and (ii) any representation or
warranty that is qualified as to “materiality,” “Material Adverse Effect” or
similar language shall be true and correct in all respects on such date.
(e)The 2018 Additional Incremental Term B-4 Loans have been incurred in
compliance with the requirements of Section 2.14 of the Credit Agreement.
SECTION 5. Post-Effectiveness Obligations.
Within ninety (90) days after the Amendment No. 16 Effective Date, unless waived
or extended in writing by the Administrative Agent in its reasonable discretion,
with respect to the Mortgaged Property, the Borrower shall deliver or shall
cause the applicable Loan Party to deliver, to the Administrative Agent, on
behalf of the Secured Parties, the following:


(i)
with respect to the existing Mortgage, a date down endorsement to the existing
Mortgage Policy which shall be in form and substance customary in the state in
which the property is located, shall be reasonably satisfactory to the
Administrative Agent and reasonably assures the Administrative Agent as of the
date of such endorsement that that the Property (as defined in the existing
Mortgage) subject to the Lien of the existing Mortgage is free and clear of all
Liens other than Permitted Liens;

(ii)
with respect to the Mortgaged Property, such affidavits, certificates,
information and instruments of indemnification as shall be required to induce
the title insurance company to issue the date down endorsement to the Mortgage
Policy contemplated in subparagraph (i) of this Section 5 and evidence of
payment of all applicable title insurance premiums, search and examination
charges, mortgage recording taxes, recording fees and related charges required
for the issuance of such endorsement to the Mortgage Policy and the recording of
the Mortgage Amendment (as defined below);

(iii)
an executed amendment to the existing Mortgage (the “Mortgage Amendment” and the
existing Mortgage, as amended by such Mortgage Amendment, if any, a “Mortgage”),
in form and substance reasonably acceptable to the Administrative Agent,
together with evidence of completion (or satisfactory arrangements for the
completion) of all recordings and filings of the Mortgage Amendment as may be
necessary to protect and preserve the Lien of the Mortgage; and





AMERICAS 94983518
 
 




--------------------------------------------------------------------------------





(iv)
an opinion addressed to the Administrative Agent and the Secured Parties, in
form and substance reasonably satisfactory to the Administrative Agent, from
local counsel in the jurisdiction in which the Mortgaged Property is located.

SECTION 6. Reference to and Effect on the Credit Agreement and the Loan
Documents.


(a) On and after the Amendment No. 16 Effective Date, (i) each reference in the
Credit Agreement to “this Agreement,” “hereunder,” “hereof” or words of like
import referring to the Credit Agreement shall mean and be a reference to the
Credit Agreement, as amended by this Amendment No. 16, (ii) each 2018 Additional
Incremental Term B-4 Lender shall constitute a “Lender”, a “2018 Incremental
Term B-4 Lender” and a “Term Lender” as defined in the Credit Agreement and
(iii) the 2018 Additional Incremental Term B-4 Loans shall constitute
“Incremental Term Loans”, “2018 Incremental Term B-4 Loans” and “Term Loans” as
defined in the Credit Agreement.
(b) The Credit Agreement and each of the other Loan Documents, as specifically
amended by this Amendment No. 16, are and shall continue to be in full force and
effect and are hereby in all respects ratified and confirmed. Without limiting
the generality of the foregoing, the Collateral Documents and all of the
Collateral described therein do and shall continue to secure the payment of all
Obligations of the Loan Parties under the Loan Documents, in each case, as
amended by this Amendment No. 16.
(c) The execution, delivery and effectiveness of this Amendment No. 16 shall
not, except as expressly provided herein, operate as a waiver of any right,
power or remedy of any Lender or the Administrative Agent under any of the Loan
Documents, nor constitute a waiver of any provision of any of the Loan
Documents. On and after the effectiveness of this Amendment No. 16, this
Amendment No. 16 shall for all purposes constitute a Loan Document.


SECTION 7. Execution in Counterparts. This Amendment No. 16 may be executed in
one or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument. Delivery by
facsimile or electronic transmission of an executed counterpart of a signature
page to this Amendment No. 16 shall be effective as delivery of an original
executed counterpart of this Amendment No. 16.


SECTION 8. Governing Law. This Amendment No. 16 shall be governed by, and
construed in accordance with, the law of the State of New York.
SECTION 9. Successors and Assigns. This Amendment No. 16 shall inure to the
benefit of, and shall be binding upon, the respective successors and assigns of
the parties hereto.




[The remainder of this page is intentionally left blank.]




AMERICAS 94983518
 
 




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 16 to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.
TRANSUNION INTERMEDIATE HOLDINGS, INC.
By:______________________________

Name:

Title:
TRANS UNION LLC
By:______________________________

Name:

Title:
TRANSUNION INTERACTIVE, INC.
By:______________________________

Name:

Title:
TRANSUNION RENTAL SCREENING SOLUTIONS, INC.
By:______________________________

Name:

Title:
VISIONARY SYSTEMS, INC.
By:______________________________

Name:

Title:
TRANSUNION TELEDATA LLC


[TransUnion Amendment No. 16 – Signature Page]
AMERICAS 94983518
 
 




--------------------------------------------------------------------------------





By:______________________________

Name:

Title:
DIVERSIFIED DATA DEVELOPMENT CORPORATION
By:______________________________

Name:

Title:
TRANSUNION FINANCING CORPORATION
By:______________________________

Name:

Title:
TRANSUNION RISK AND ALTERNATIVE DATA SOLUTIONS, INC.
By:______________________________

Name:

Title:
TRANSUNION HEALTHCARE, INC.
By:______________________________

Name:

Title:
eBUREAU, LLC
By:______________________________

Name:

Title:


[TransUnion Amendment No. 16 – Signature Page]
AMERICAS 94983518
 
 




--------------------------------------------------------------------------------





FACTORTRUST, INC.
By:______________________________

Name:

Title:


[TransUnion Amendment No. 16 – Signature Page]
AMERICAS 94983518
 
 




--------------------------------------------------------------------------------






DEUTSCHE BANK AG NEW YORK BRANCH, as Administrative Agent and Collateral Agent
and as a Lender
By:______________________________

Name:

Title:


By:______________________________

Name:

Title:








[TransUnion Amendment No. 16 – Signature Page]
AMERICAS 94983518
 
 




--------------------------------------------------------------------------------






CAPITAL ONE, as a Lead Arranger and a Lender


By:______________________________

Name:

Title:




[TransUnion Amendment No. 16 – Signature Page]
AMERICAS 94983518
 
 




--------------------------------------------------------------------------------






MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, as a Lead Arranger and a
Lender


By:______________________________

Name:

Title:




[TransUnion Amendment No. 16 – Signature Page]
AMERICAS 94983518
 
 




--------------------------------------------------------------------------------






ROYAL BANK OF CANADA, as a Lead Arranger and a Lender


By:______________________________

Name:

Title:




[TransUnion Amendment No. 16 – Signature Page]
AMERICAS 94983518
 
 




--------------------------------------------------------------------------------






ANNEX A
GUARANTOR CONSENT AND REAFFIRMATION
June 29, 2018
Reference is made to (a) the Credit Agreement dated as of June 15, 2010, among
TRANSUNION INTERMEDIATE HOLDINGS, INC. (f/k/a TRANSUNION CORP.), a Delaware
corporation (“Holdings”), TRANS UNION LLC, a Delaware limited liability company
(the “Borrower”), the Guarantors party thereto from time to time, DEUTSCHE BANK
AG NEW YORK BRANCH, as Administrative Agent and Collateral Agent, each lender
from time to time party thereto (collectively, the “Lenders” and individually, a
“Lender”), as amended and restated pursuant to Amendment No. 1, dated as of
February 10, 2011, as further amended, amended and restated, supplemented and/or
otherwise modified pursuant to Amendment No. 2, dated as of February 27, 2012,
Amendment No. 3, dated as of April 17, 2012, Amendment No. 4, dated as of
February 5, 2013, Amendment No. 5, dated as of November 22, 2013, Amendment No.
6 dated as of December 16, 2013, Amendment No. 7, dated as of April 9, 2014,
Amendment No. 8, dated as of June 2, 2015, Amendment No. 9, dated as of June 30,
2015, Amendment No. 10, dated as of March 31, 2016, Amendment No. 11, dated as
of May 31, 2016, Amendment No. 12, dated as of January 31, 2017, Amendment No.
13, dated as of August 9, 2017, Amendment No. 14, dated as of May 2, 2018 and
Amendment No. 15, dated as of June 19, 2018 (the “Credit Agreement”) and (b)
Amendment No. 16 to Credit Agreement dated as of June 29, 2018 (“Amendment No.
16”) among Holdings, the Borrower, DEUTSCHE BANK AG NEW YORK BRANCH, as
Administrative Agent, as Collateral Agent and each other 2018 Additional
Incremental Term B-4 Lender party thereto. Capitalized terms used but not
otherwise defined in this Guarantor Consent and Reaffirmation (this “Consent”)
are used with the meanings attributed thereto in the Credit Agreement or
Amendment No. 16, as the context requires.
Each Guarantor hereby consents to the execution, delivery and performance of
Amendment No. 16, including the making of the 2018 Additional Incremental Term
B-4 Loans contemplated thereby, and agrees that each reference to the Credit
Agreement in the Loan Documents shall, on and after the Amendment No. 16
Effective Date, be deemed to be a reference to the Credit Agreement as amended
by Amendment No. 16.
Each Guarantor hereby acknowledges and agrees that, after giving effect to
Amendment No. 16, all of its respective Obligations under the Loan Documents to
which it is a party, as such Obligations have been amended by Amendment No. 16,
are reaffirmed, and remain in full force and effect.
After giving effect to Amendment No. 16, each Guarantor reaffirms each Lien
granted by it to the Administrative Agent for the benefit of the Secured Parties
under each of the Loan Documents to which it is a party, which Liens shall
continue in full force and effect during the term of the Credit Agreement as
amended by Amendment No. 16, and shall continue to secure the Secured
Obligations (after giving effect to Amendment No. 16), in each case, on and
subject to the terms and conditions set forth in the Credit Agreement, as
amended by Amendment No. 16, and the other Loan Documents.
Nothing in this Consent shall create or otherwise give rise to any right to
consent on the part of the Guarantors to the extent not required by the express
terms of the Loan Documents.




AMERICAS 94983518
 
 




--------------------------------------------------------------------------------





This Consent is a Loan Document and shall be governed by, and construed and
interpreted in accordance with, the law of the state of New York.




AMERICAS 94983518
 
 




--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have duly executed this Consent as of the
date first set forth above.


TRANSUNION INTERMEDIATE HOLDINGS, INC.


By:______________________________

Name:

Title:


TRANSUNION INTERACTIVE, INC.


By:______________________________

Name:

Title:


TRANSUNION RENTAL SCREENING SOLUTIONS, INC.


By:______________________________

Name:

Title:


VISIONARY SYSTEMS, INC.


By:______________________________

Name:

Title:


TRANSUNION TELEDATA LLC


By:______________________________

Name:

Title:






AMERICAS 94983518
 
 




--------------------------------------------------------------------------------





DIVERSIFIED DATA DEVELOPMENT CORPORATION


By:______________________________

Name:

Title:


TRANSUNION FINANCING CORPORATION


By:______________________________

Name:

Title:


TRANSUNION RISK AND ALTERNATIVE DATA SOLUTIONS, INC.


By:______________________________

Name:

Title:


TRANSUNION HEALTHCARE, INC.


By:______________________________

Name:

Title:


eBUREAU, LLC


By:______________________________

Name:

Title:


FACTORTRUST, INC.


By:______________________________
Name:
Title:




AMERICAS 94983518
 
 




--------------------------------------------------------------------------------






EXHIBIT I
2018 Additional Incremental Term B-4 COMMITMENTS


2018 Additional Incremental Term B-4 Lender
Amount
Deutsche Bank AG New York Branch
$400,000,000.00











AMERICAS 94983518
 
 


